FILED
                            NOT FOR PUBLICATION                                  JUN 01 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEFFERY KELCE,                                    No. 04-15601

              Plaintiff - Appellant,              D.C. No. CV-01-02350-DFL/JFM

  v.
                                                  MEMORANDUM *
S. CERVANTES, Appeals Coordinator; et
al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                      David F. Levi, District Judge, Presiding

                      Argued and Submitted November 6, 2009
                             San Francisco, California

Before: HAWKINS and THOMAS, Circuit Judges, and KORMAN, ** District
Judge.

       Jeffrey Kelce, a former California state prisoner, appeals the district court’s

judgment dismissing his action under 42 U.S.C. § 1983. Kelce alleged that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
defendants violated his constitutional rights by denying him access to the courts

and depriving him of his property. Kelce also challenged certain regulations

governing the California state prison grievance process as unconstitutional.

      The parties on appeal agreed that Kelce had unexhausted remedies for his

claims under the California Tort Claims Act, Cal. Gov’t Code §§ 900 et seq. In

view of the posture of the case, we remand the case to the district court with

directions to hold this action in abeyance while Kelce pursues his remedies under

the California Tort Claims Act. After the resolution of those claims, the district

court shall conduct any further appropriate proceedings to determine any

remaining issues in this case.

      We need not, and do not, reach any other issue urged by the parties on

appeal.



      REMANDED.




                                          2